Citation Nr: 1209195	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acute congestive heart failure.  

2.  Entitlement to service connection for prostate cancer.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for a bilateral ankle disorder.  

5.  Entitlement to service connection for a bilateral knee disorder.  

6.  Entitlement to service connection for right foot frostbite residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1960 to April 1964 followed by periods of reserve service in the United States Army Reserve (USAR) from 1964 to 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for hearing loss and tinnitus have been raised by the record, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection listed above is warranted.

The Veteran has a number of claims that he has appealed to the Board.  Specifically, the Veteran contends that he is entitled to service connection for acute congestive heart failure, prostate cancer, diabetes mellitus, a bilateral ankle condition, a bilateral knee condition, and frostbite of the right foot.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additional Attempts to Obtain Active Service and Reserve Service Records

After reviewing the evidence of record and the testimony provided by the Veteran, the Board concludes that additional attempts to obtain his service treatment records and service personnel records must be undertaken before appellate review can proceed.  

During his August 2011 hearing, the Veteran testified that when he performed duties while stationed in Germany during active service, such as laying field wire, he would be in deep snow and have to change his socks frequently.  He stated that he ended up with mild frostbite, and was told by a doctor that he would probably have trouble with this later in life.  The Veteran indicated that he was treated with a heating pad in sick call and put on two weeks of non-duty.  This suggests that a significant number of records pertaining to frostbite may have in fact been prepared.  

The Veteran also testified that he was told he had elevated blood sugar while on active duty and that he was treated for some minor heart problems while in reserve service.  He noted that his heart problem was treated by some type of medication that he could no longer remember.  In addition, the Veteran testified that during service, he was repeatedly found to have a very enlarged prostate.  Finally, the Veteran testified that he injured his knee while on reserve duty, was treated for that condition in the dispensary, and was not aware as to whether a line of duty determination was made following that injury.  The Veteran also testified that while his initial injury did go away, he continued to have intermittent problems with the knee becoming sore and swollen.  Therefore, it is imperative that additional attempts to obtain active and reserve service treatment records as well as personnel records be undertaken.  

The Board recognizes that the RO has attempted to locate the Veteran's service records using his service number, social security number, and claims file number.  In September 2006, the National Personnel Records Center (NPRC) provided copies of the Veteran's DD-214s.  It was noted that the Veteran's service medical records were requested from the Records Management Center (RMC) in August 2006.  The Veteran was also asked to submit any service treatment records in his possession in August 2006, but he has not provided any.  In July 2007, the RMC responded that there were no service medical records on file.  Records were requested from the Army Reserve Personnel Command (AR-PERSCOM) in July 2007, but several days later, AR-PERSCOM responded that the requested documents were not on file at that facility.  An additional request was made in September 2007 for the Veteran's Army Reserve records, but it was concluded that records were not on file with that facility.  Subsequently, in November 2007, a Formal Finding on the Unavailability of Service Records was prepared by the RO.  In January 2010, a small selection of active duty service treatment records were received by the RMC and thereafter associated with the record.   

The Board recognizes that the RO made numerous attempts to obtain the Veteran's active service treatment records and USAR records.  However, it does not appear that all reasonable avenues of recovery have been exhausted.  VA is required to make as many attempts as necessary to obtain relevant records from a Federal department or agency, and such efforts must continue until VA concludes that the records sought do not exist or that further efforts to obtain such records would be futile.  38 C.F.R. § 3.159(c)(2).  The AMC should make additional attempts, as necessary, to obtain any available records from the appropriate agency or agencies, to include the National Archives and Records Administration (NARA).  The record also does not reflect that any attempt has been made to obtain the Veteran's records from the local office of his final USAR unit.  The Veteran has specifically identified that he was attached to 383rd General Supply Company in Troy, Alabama, from 1977 until his retirement in 1995.  

The Veteran also testified to receiving treatment for frostbite while stationed in Germany in 1962.  The record reflects that the Veteran served part of his tour of duty in Europe with Btry B 1st How Bn 35th Arty APO 112 during his active service from September 1960 to July 1961 and with Btry C 3d Bn 11th Arty during his active service from July 1961 to April 1964.  The Veteran specifically identified cold exposure at the Hohenfels (spelled as Hoensfeld in the hearing transcript) Training Area and the Grafenwöhr Training Area.  Additional searches for records from these periods of time, including dispensary records, sick call logs, or morning reports, regarding treatment of the Veteran, should be undertaken.  

Also, in August 2006, the NPRC provided VA with copies of the Veteran's DD-214s.  However, it does not appear that sufficient attempts have been made to obtain his remaining service personnel records, such as contacting NARA.  Therefore, in addition to obtaining any service treatment records, all reasonable attempts should be made to obtain his full service personnel file as well.  

Medical Examinations

The record reflects that the Veteran should also be scheduled for a VA examination regarding his claimed frostbite of the right foot.  The Veteran has asserted that while he was in service, he suffered mild frostbite.  He has also testified that he has had chronic problems with his foot ever since this incident.  As such, the record contains evidence of symptomatology of a right foot disorder, as well as evidence suggesting that it may be related to military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

In addition, according to a February 2008 private medical statement from S. K. S., M. D., the Veteran had been a patient of his since February 2005.  The physician stated that examination of the feet was consistent with neuritic pain which may be due to old trauma or injury.  However, he did not go as far as to opine that the Veteran was suffering from the residuals of frostbite, although it was noted that the Veteran claimed he suffered frostbite during his military service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  Id.

The Veteran has testified to being diagnosed with frostbite in service and having chronic symptomatology since this time.  In addition, the record contains a medical opinion noting that the Veteran's symptomatology is consistent with an old injury.  In light of these facts, a VA examination must be provided to the Veteran to determine the nature and etiology of his claimed right foot disorder.  

Regarding the Veteran's claim of entitlement to service connection for a bilateral ankle disorder, the Veteran testified that he was told by a doctor that his ankle symptomatology may be secondary to frostbite.  The record does contain a note from a private physician dated July 2010 in which it was noted that the Veteran suffered from peripheral neuropathy that was as likely as not secondary to military service.  Specifically, the physician noted that this condition may be at least partially due to frostbite, and, that it had been further exacerbated by diabetes mellitus.  Therefore, this issue is inextricably intertwined with the previously discussed issue of frostbite.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the VA examiner (or examiners) assigned to examine the Veteran's right foot should also opine as to whether the Veteran suffers from a bilateral ankle disorder that is at least as likely as not caused or aggravated by right foot frostbite residuals, assuming that frostbite residuals are indeed found upon examination.  

The Veteran should also be scheduled for a VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  Prior to scheduling this examination, attempts should be made to determine whether the Veteran injured his knee in the line of duty (in either a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA)).  

Finally, if additional evidence is obtained during further development that is deemed relevant to the Veteran's claims of entitlement to service connection for acute congestive heart failure, prostate cancer, or diabetes mellitus, appropriate VA examinations should also be scheduled to determine the nature and etiology of any of these disabilities.  

Post-Service Private and VA Medical Records

During his August 2011 hearing, the Veteran testified that he was told by a doctor that his prostate cancer may be secondary to the type of drinking water he consumed while in the military.  However, a review of the claims file fails to reflect that any such medical opinion is in the record.  The Veteran should be asked to provide VA a copy of this medical opinion, or, if he does not have a copy of this opinion, provide specific information about this physician (including his/her name, date of treatment, and address of the facility of treatment) to VA so that all reasonable steps can be taken to obtain this record.  

The Veteran also testified to being afforded a magnetic resonance image (MRI) of the knees at the Troy Medical Center in 2009.  According to the Veteran, this MRI revealed that he indeed suffered from a bilateral knee condition.  A review of the April 2009 statement of the case revealed that his claim was denied, in part, for lack of a current condition.  As such, it is necessary that all reasonable attempts be made to obtain the private records identified by the Veteran demonstrating that he does suffer from a current bilateral knee disorder.  As such, any available records from those private treatment providers should be obtained.  38 C.F.R. § 3.159(c) (2011).

Finally, the Veteran testified that he got all of his medication through the VA Outpatient Clinic (VAOPC) in Fort Rucker, Alabama.  The claims file also reflects that the Veteran has received VA medical treatment for his claimed disorders from the VA Medical Center (VAMC) in Montgomery, Alabama; however, as the claims file only includes treatment records from that provider dated up to July 2006, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Appropriate action should be taken to obtain any additional service treatment records or service personnel records associated with the Veteran's periods of active service from September 1960 to April 1964 (to include morning reports and/or sick call logs prepared while the Veteran's unit was serving in Germany from July 1961 to April 1964) as well as reserve service (with verified periods of ACDUTRA and INACDUTRA) in the USAR from 1964 to 1995 with his final assigned unit, 383rd General Supply Company in Troy, Alabama.  All attempted searches to locate the Veteran's service records should be made using his service number (as listed on his DD Form 214), social security number, and claims file number.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AMC should also contact the Veteran and ask that he provide copies of treatment records from when he was told that his prostate cancer may be secondary to in-service drinking water and, the private 2009 MRI of his knees from the Troy Medical Center.  If the Veteran does not have copies of these records, he should provide VA with clarification of treatment providers as well as dates of treatment and submit a VA Form 21-4142 (Authorization and Consent to Release Information) to VA. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

3.  The AMC should obtain VA clinical records pertaining to the Veteran's claimed heart, prostate, diabetes, ankle knee, and right foot disorders from the Fort Rucker VAOPC and Montgomery VAMC for the period from July 2006 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

4.  Upon completion of the above, the Veteran should be scheduled for a VA examination(s) before an appropriate examiner regarding his claimed right foot and bilateral ankle disorders.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and the examination report must reflect review of these items.  The examiner is asked to address the following:

(a) Does the Veteran suffer from a right foot disorder that is consistent with a frostbite injury or asserted in-service cold weather exposure?

(b) If the Veteran is found to suffer from a frostbite like injury, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right foot disorder is casually related to his periods of active service, to include asserted in-service cold weather exposure and frostbite treatment.  The Veteran's lay assertions of in-service treatment and cold weather exposure must be taken into consideration when offering this opinion, as well as the February 2008 private medical opinion from S.K.S., M. D.  

(c) If (and only if) the Veteran is found to suffer from a right foot disorder casually related to military service, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral ankle disorder was caused or permanently aggravated by the Veteran's right foot frostbite residuals.  If the examiner determines that there has been aggravation as a result of the right foot frostbite residuals, the examiner should report the baseline level of severity of the claimed bilateral ankle disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  Again, a complete rationale must be provided for this opinion, and the July 2010 private medical opinion from S.K.S., M.D. must be considered and discussed.  

5.  The Veteran should also be scheduled for a VA examination to determine whether he suffers from a bilateral knee disorder that manifested during, or as a result of, active military service.  The Veteran's claims file and a copy of this remand must be provided to the examiner review, and the examination report must reflect review of this item.  The examiner is asked to determine whether the Veteran suffers from a current disorder of either knee, and if so, opine as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed knee disorder was manifested during, or as a result of, any period of active military service.  A complete rationale must be offered for all opinions offered, and the Veteran's lay assertions of an in-service injury and chronic symptomatology must be considered and discussed by the examiner.  

6.  The AMC should also determine whether any information obtained during further development would suggest that a VA examination should be provided for the Veteran's claims of entitlement to service connection for congestive heart failure, prostate cancer, and/or diabetes mellitus.  If so, the Veteran should be scheduled for an examination before an appropriate specialist and the examiner must be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current disability manifested during, or as a result of, active military service.  

7.  After completion of the above, and any additional development deemed necessary, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


